Citation Nr: 1133665	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-37 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from October 1974 to October 1976.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2006 rating decision by the St. Paul, Minnesota, Regional Office (RO), which denied the Veteran's attempt to reopen his claim of entitlement to service connection for PTSD.  He perfected a timely appeal to that decision.  

In his November 2007 Substantive Appeal, the Veteran requested the opportunity to testify at a hearing before a Veterans Law Judge (either a Video or Travel Board) at the RO.  By letter dated in August 2009, the Veteran was informed that a hearing was scheduled to be conducted at the St. Paul RO in September 2009.  However, the Veteran failed to report to the scheduled hearing.  As the record does not contain further indication that the Veteran has requested that the hearing be rescheduled, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704.  


FINDINGS OF FACT

1.  By a rating action in October 1996, the RO denied the Veteran's claim of entitlement to service connection for PTSD; the veteran did not appeal that determination.  

2.  Evidence received since the October 1996 RO decision is new to the record in that it was not previously submitted to agency decision makers, but the newly submitted evidence, by itself or when considered along with the evidence of record at the time of the 1996 denial, does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.  



CONCLUSION OF LAW

The evidence received since the October 1996 rating decision that denied service connection for PTSD is not new and material; therefore, this claim cannot be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in September 2005 and March 2006 from the RO to the Veteran, which were issued prior to the RO decision in August 2006.  An additional letter was issued in April 2009.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The March 2006 VA letter apprised the Veteran of the criteria for consideration in the assignment of a disability rating and/or effective date in the event of award of the benefit sought, pursuant to Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  The August 2006 letter also explained the criteria for new and material evidence and set forth the basis of the last final denial, as required under Kent.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit and/or identify information and evidence in support of his claim.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  Neither the Veteran nor his representative has contended that any evidence relative to the issue decided herein is absent from the record.  A review of the Veteran's service records contains no evidence of PTSD.  In addition, the Veteran has provided no competent information regarding the etiology of this disorder.  Therefore, it is not necessary for VA to schedule the Veteran for an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual background.

The record indicates that the Veteran served on active duty from October 1974 to October 1976.  He had overseas service in Germany from May 12, 1975 to September 26, 1976.  He also had Reserve service from September 10, 1974 to October 6, 1974 (delayed entry), from October 7, 1976 to September 9, 1980, from April 21, 1981 to June 4, 1982, and from December 7, 1983 to September 28, 1984.  His DD Form 214 reflects that the Veteran's military occupational specialty was missile crewman.  Service personnel records also reflect that he served as a security guard.  During Reserve service, he served as a material control and accounting specialist.  The record does not reflect, nor does the Veteran contend, that he had combat service.  He was awarded a sharpshooter Badge.  

The service treatment records, including the September 1974 enlistment examination and the July 1976 separation examination, are completely negative for any psychiatric disorder, including PTSD.  On the occasion of the separation examination in July 1976, clinical evaluation of the psychiatric system was reported as normal.  

The Veteran's initial claim for service connection for PTSD (VA Form 21-4138, Statement in Support of Claim) was received in May 1996.  Obtained in support of the claim were VA progress notes dated from June 1993 to August 1996.  An ER clinic note, dated in June 1993, reflects assessments of depression-stable and alcohol abuse.  A VA hospital summary indicates that the Veteran was admitted to the hospital in June 1993 with a history of depression and back injury status post splenectomy, when his chief complaint was requesting treatment for alcohol dependency.  It was noted as medical history that he had received chemical dependency treatment in 1989, had been sober for two years thereafter, and over the last two years had been gradually increasing the amounts of his substance abuse.  A June 25, 1993 diagnostic summary noted the Veteran had a history of alcohol dependence and ploysubstance abuse, and had been treated for depression in the past year.  It was indicated that an addiction therapist had found that the Veteran had been using from age sixteen to the present.  The Veteran described a history of physical abuse as a child.  His brother had died the previous year, and the reporting physician believed that the Veteran was still in the early stages of the grieving process in regard to his brother's death.  The discharge diagnosis was major depression and chemical dependency.  

In September 1993, the Veteran was referred to an urgent care center by the Minnesota Vets Home.  He stated that he has been more anxious and angry in recent months.  It was noted that he had been seen at the Vets Home for the past year.  He reported a history childhood abuse, including physical, sexual and emotional abuse.  The pertinent diagnosis was PTSD, childhood; and dysthymia.  

Received in October 1996 were treatment reports from St. Paul Ramsey Medical Center, dated from April 1992 to April 1993.  The records indicate that the Veteran was seen at Ramsey care in April 1992, complaining that he was having trouble with mood swings and depression.  He reported significant depressive symptoms occurring after a fall from a roof in early February.  At that time, he denied any previous psychiatric contacts or significant psychiatric difficulties.  Assessment from hospitalization suggests that he reported long-term drinking problems with recurrent intoxication at age 16.  The Veteran reported feeling that his mother picked on him more than the other kids, with physical redirection and more critical; he denied other abuse.  Following a mental status examination, the Veteran was diagnosed with provisional major depression without psychotic features; alcohol dependence, and cocaine dependence.  

By a rating action in October 1996, the RO denied the claim for service connection for PTSD on the basis that the evidence available did not establish that a stressor experience occurred while the Veteran was on active duty.  The RO determined that while PTSD was diagnosed, it was attributed to physical, sexual and emotional abuse to which he was subjected during childhood.  Notice of the October 1996 rating decision, and his appellate rights, were issued in November 1996.  The Veteran did not appeal that decision.  

In a statement in support of claim (VA Form 21-4138), received at the RO in February 2005, the Veteran sought to reopen a claim of entitlement to service connection for PTSD.  Obtained in support of the claim were VA progress notes dated from April 2004 to April 2005.  These records reflect a past medical history of PTSD, but no current diagnosis of PTSD was noted.  

Received in December 2007 were VA progress notes dated from June 2006 to November 2007.  A June 2006 VA progress note reflects an assessment of PTSD.  During a clinical visit in July 2006, the Veteran indicated that he would like to see mental health again about PTSD related to an injury in 1992 and discovering the body of a man who committed suicide in May 2006.  The assessment was some anxiety of moderate severity due to PTSD.  A subsequent VA progress note in July 2006 reflects an assessment of history of PTSD.  A clinical note in November 2007 reported a history of PTSD with history of depression related to an injury in 1992 (when he was hit by a car) and discovering a dead acquaintance in 2006.  No pertinent diagnosis was reported.  Similar history was reported in progress notes dated in January and February 2007.  

Received in July 2008 were VA progress notes dated from January 1986 to May 1989.  These records reflect treatment primarily for alcohol and cocaine dependence.  These records do not reflect a diagnosis of PTSD.  


III.  Legal analysis.

When a claimant fails to timely appeal an RO decision denying his or her claim for benefits, that decision becomes final and can no longer be challenged.  See 38 U.S.C.A. § 7105; DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New regulations regarding the adjudication of claims to reopen a finally decided claim are applicable for claims received on or after August 29, 2001. 66 Fed. Reg. at 45,620.  Since the Veteran filed his petition to reopen the claim for service connection for PTSD after August 29, 2001, the Board will apply these revised provisions.  See 38 C.F.R. §§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

As noted above, service connection for PTSD was previously denied in a rating action in October 1996.  At that time, the RO denied the claim based on a finding that the evidence available did not establish that a stressful experience occurred while the Veteran was on active duty.  The RO determined that while PTSD was diagnosed, it was attributed to physical, sexual and emotional abuse during childhood.  

Because the Veteran did not appeal the October 1996 RO decision, that decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, as noted above, pertinent law and regulation provides that if new and material evidence has been presented or secured with respect to a claim which has been disallowed, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The evidence of record since the October 1996 decision is new; however, it is not material.  The VA and private treatment records submitted following the October 1996 decision show psychiatric treatment for PTSD, but the records do not attribute his PTSD to service.  Rather, the Veteran reported that his PTSD symptoms began after he was struck by a car in 1992; he also noted that his PTSD symptoms are due to discovering a dead acquaintance in 2006.  The Veteran has also failed to provide any information necessary to verify a stressful inservice event.  While the evidence associated with the record since the October 1996 decision is new, it is not material within the meaning of 38 C.F.R. § 3.156(a) because they do not relate to an unestablished fact necessary to substantiate the claim and they do not raise a reasonable possibility of substantiating the claim.  The record still lacks evidence sufficient to verify any stressful experiences in service with which to connect a diagnosis of PTSD, as well as any competent evidence that attributes his current diagnoses of PTSD to service.  

Accordingly, the Board finds that the evidence received subsequent to the October 1996 decision is not new and material and does not serve to reopen the Veteran's claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  The appeal is denied.  



ORDER

The application to reopen a claim for service connection for PTSD is denied.  


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


